Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 255, 256, 258, 260, 262, 265 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissenberg (US 2021/0195706) in view of Eisele (US 2015/0382427)

Claim 255
Vissenberg discloses a method of illumination in an environment (Vissenberg, abstract: “The invention provides a lighting system (1) with at least two subsets (SS1, AS1) of light sources, wherein one or more first subsets (SS1, SS2, . . . ) provide first light (111) mimicking the solar light (during the day) and with the first light (111) having a variable direction, and wherein one or more second subsets (AS1, . . . ) provide second light (211) mimicking the sky (without the sun, as the sun is provided by the first subset(s)) 5 (during the day). Especially, the color and/or color temperature of the first light (111) is variable, in addition the variability in direction. The lighting , comprising: 
controlling a first light source in the environment, the first light disposed to illuminate a first region of the environment (Vissenberg, ¶ 73: “The system 1 provides in the schematically depicted embodiment light 111 and 211 on the ceiling 1001. Different regions A1-A4 can be distinguished”), the controlled light mimicking sky color (Vissenberg, ¶ 8: “second light mimicking the sky”) based on at least one of a user input (Vissenberg, ¶ 36: “user may control one or more of these parameters via a user interface”) and a time of day (VIssenberg, ¶ 36: “one or more of these parameters may be controlled in dependence of one or more of geographical location, season, and time of day, etc.”); and 
controlling a second light source to illuminate a second region of the environment (Vissenberg, ¶ 73: “The system 1 provides in the schematically depicted embodiment light 111 and 211 on the ceiling 1001. Different regions A1-A4 can be distinguished”)(Vissenberg, ¶ 78: “The term "space" may also relate to (a part of) an office…may also relate to (a part of) a working space, such as an office…”).
Vissenberg does not explcilty disclose, but Eisele makes obvious the second light source being selected from a library of light sources (Eisele, ¶ 196: “FIG. 33 depicts how a desktop computer can be used to interface with a lighting control network. In this embodiment, the central control unit 421 can store settings defined by the computer device 420 through a graphical user interface where a user modifies settings affecting brightness, color, and time of lighting characteristics produced by lighting fixtures 424 in the network using human input 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a library of light sources.  As disclosed by Vissenberg, user input is contemplated.  Allowing additional user control would have been recognized as beneficial to allow customization by the user. 
Claim 256
Vissenberg discloses wherein the illuminated first region of the environment includes an area of a ceiling of the environment (Vissenberg, ¶ 73: “The system 1 provides in the schematically depicted embodiment light 111 and 211 on the ceiling 1001. Different regions A1-A4 can be distinguished”).
Claim 258
Vissenberg discloses wherein the illuminated first region of the environment includes a plurality of distinct areas of a ceiling of the environment (Vissenberg, ¶ 73: “The system 1 provides in the schematically depicted embodiment light 111 and 211 on the ceiling 1001. Different regions A1-A4 can be distinguished”).
Claim 262
Vissenberg does not explicitly disclose, but Eisele makes obvious further comprising controlling a third light source to produce a melanopic flux ratio of at least 10:1 in a portion of the environment (Eisele, ¶ 58: “Furthermore, the system controls a total flux of blue light (e.g., 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider flux ratio.  The motivation would have been to adjust the effect on circadian rhythms. 
Claim 265
Vissenberg does not explicitly disclose, but Eisele makes obvious wherein controlling the first light source and the second light source results in a melanopic flux ratio of at least 10:1 in a portion of the environment (Eisele, ¶ 58: “Furthermore, the system controls a total flux of blue light (e.g., 464 nm) from a relative level of 1 to 100% of a maximum blue light flux within the broad spectrum white light”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider flux ratio.  The motivation would have been to adjust the effect on circadian rhythms. 

Claim(s) 257, 259-261 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissenberg (US 2021/0195706) in view of Eisele (US 2015/0382427) and Di Trapani (US 2020/0003944)
Claim 257
Vissenberg does not explicitly disclose, but Di Trapani makes obvious wherein the illuminated first region of the environment mimics a skylight (Di Trapani, ¶ 11, 209: “The present disclosure is directed, at least in part, to improving or overcoming one or more aspects 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to mimic a skylight.  As disclosed by Di Trapani, skylight and sunlight simulation are desirable luminaire characteristics that would be considered in the context of lighting simulation. 

Claim 259
Vissenberg does not explicitly disclose, but Di Trapani makes obvious wherein the illuminated first region of the environment mimics a plurality of distinct skylights (Di Trapani, ¶ 11, 209: “The present disclosure is directed, at least in part, to improving or overcoming one or more aspects of prior systems. In particular, light sources and luminaires for replicating sunlight and skylight are of interest that have a form factor suitable for high volume and low cost manufacturing…FIG. 7A may be used for providing simulated direct sunlight. The light source may be combined with a Rayleigh-like type diffuser, as described above, to simultaneously generate simulated direct sunlight and (diffuse) skylight…”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to mimic a skylight.  As disclosed by Di Trapani, skylight and sunlight 
Claim 260
Vissenberg discloses wherein the illuminated first region changes colors based on an estimated position of the sun from sunrise to sunset and based on an estimated position of the moon from sunset to sunrise (Vissenberg, ¶ 13: “Next to that, part of the area may be illuminated with a much higher intensity and at a lower color temperature to mimic the light from the sun. Based on geographical location, season and time of day, the position, size and color temperature of the artificial sun can vary.
Vissenberg does not explicitly disclose, but Di Trapani makes obvious based on an estimated position of the moon from sunset to sunrise (Di Trapani, ¶¶ 9, 231: “The tracking of the optimal light collecting conditions is usually based on sensor systems tracking the position of the sun and/or on geo-location systems, thereby optimizing the amount of collected light…It is noted that a similar approach can be used to mimic the presence of the moon, e.g. by choosing a second set of primary light sources that will approximate the lunar emission spectrum upon interaction with the secondary sources. The luminaire can be designed to have any arbitrary transition pattern between day and night modes, by providing suitable scripts based on the clock information provided…”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to mimic a moon position.  As disclosed by Di Trapani, moonlight and sunlight simulation are desirable luminaire characteristics that would be considered in the context of lighting simulation. 


Claim 261
Vissenberg does not explicitly disclose, but Di Trapani makes obvious wherein the illuminated first region mimics a lunar illumination effect based on a position of the moon (Di Trapani, ¶¶ 9, 231: “The tracking of the optimal light collecting conditions is usually based on sensor systems tracking the position of the sun and/or on geo-location systems, thereby optimizing the amount of collected light…It is noted that a similar approach can be used to mimic the presence of the moon, e.g. by choosing a second set of primary light sources that will approximate the lunar emission spectrum upon interaction with the secondary sources. The luminaire can be designed to have any arbitrary transition pattern between day and night modes, by providing suitable scripts based on the clock information provided…”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to mimic a moon position.  As disclosed by Di Trapani, moonlight and sunlight simulation are desirable luminaire characteristics that would be considered in the context of lighting simulation. 

Claim(s) 263, 264 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissenberg (US 2021/0195706) in view of Eisele (US 2015/0382427) and Kan (US 2005/0205878)
Claim 263
Vissenberg does not explicitly disclose, but Kan makes obvious wherein the first light source is disposed in the environment to produce cove lighting (Kan, ¶ 51: “The present 
Before the effective filign date of this application, it would have bene obvious to one of orindary skill in the art to consider cove lighting.  As disclosed by Kan (¶ 51), cove lighting would have been known and considered depending on the desired aesthetics. 
Claim 264
Vissenberg does not explicitly disclose, but Kan makes obvious wherein the at least one of the first light source and the second light source is disposed in the environment to produce graze lighting (Kan, ¶ 71: “This embodiment can allow for the production of "graze" lighting of a surface 121, such as a wall, that is parallel to the centre axis 123 of the emitting direction of the light-emitting element(s) 122 as illustrated in FIG. 18. Each Fresnel lens comprises a plurality of Fresnel prisms and the Fresnel prisms furthest away from the target surface 121 refract the light from the light-emitting element(s) 122 such that it illuminates the portion of the wall that is closest thereto. The Fresnel prisms closest to the target surface 121 refract the illumination light such that they refract the light to create the "grazing" feature and can illuminate the portion of the wall that is furthest away from the light-emitting element(s) 122 as illustrated in FIG. 18.”)
As of the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider graze lighting.  As disclosed by Kan, “Grazing luminaries illuminate a surface that is parallel to the general direction of the emitted light. Aesthetics can demand that the luminaire be placed as close as possible to the surface to be illuminated. This configuration can pose a challenge as most optics are designed to distribute light symmetrically 
Use of grazing luminaires was known and would have been considered by one of ordinary skill in the art depending on the desired luminaire option. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/RYAN M GRAY/Primary Examiner, Art Unit 2611